Citation Nr: 1615615	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  09-04 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and bilateral hearing loss.  
 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.  He also had additional service in the United States Air Force Reserves.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO).


REMAND

Pursuant to the Board's September 2015 decision and remand, the RO was to obtain a medical opinion addressing whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus and bilateral hearing loss disabilities.  The examiner was also to provide a supporting rationale in support of the opinion provided. 

The November 2015 VA examiner stated that it was known that 

diabetich [sic] nephropathy, that is, poor kidney function resulting from diabetes mellitus, can contribute to the development of hypertension.  The Veteran has no history of abnormal kidney function.  His laboratory testing shows normal kidney function with no elevated creatinine, no proteinuria or no diminished glomerular filtration rate.  With normal kidney function, it is less than likely that the [V]eteran's diabetes has caused or aggravated his high blood pressure.  

In additon, the VA examiner opined that the Veteran's hypertension was not caused by or aggravated by hearing loss or loud noises.  In support of this opinion, the examiner noted that neither hearing loss nor loud noise exposures were causative factors for hypertension.

While the rationale provided supports the conclusion that the Veteran's hypertension is not caused by the Veteran's service-connected diabetes mellitus and hearing loss, it does not address whether hypertension was aggravated by his service-connected diabetes mellitus and hearing loss.  The Board finds that this matter must be remanded for another secondary causation opinion addressing possible aggravation.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following action:

1.  The Veteran's electronic claims file must be returned to the examiner that provided the November 2015 VA examination for an addendum opinion to determine if the Veteran's diagnosed hypertension is aggravated by his service-connected diabetes mellitus and hearing loss disabilities.  If the VA examiner that provided the November 2015 is not available, the electronic claims file must be provided to another examiner to provide the opinion.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

